/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Email: mail@ch13bk.com

                                                UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF ARIZONA


    PETER M. PILAT                                                                      Chapter 13
                                                                                        Case No. 2-16-bk-10071 MCW
    3561 NORTH PASEO DEL SOL
                                                                                        TRUSTEE'S 2021 ANNUAL
    MESA, AZ 85207
                                                                                        STATUS REPORT OF RECEIPTS
                                                                                        AND DISBURSEMENTS

                                                                       Debtor.

     This is an annual report of receipts (plan payments) for up to two years and all disbursements (payments) by the Trustee to
creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If the
Debtor. have a question about the data shown, then send an email to mail@ch13bk.com.


                  Dates                              Plan Payment Schedule                               Tax Returns & Refunds
                                                                                                 If the Debtor is required by the plan or order
  Petition Date: 8/31/2016                        Pmt Amt       Month #              Month #     confirming plan to provide state and federal
  Plan Payment Start Date: 9/30/2016
                                                                                                 income tax returns, tax refunds, or both,to the
  Plan Confirmed On: 5/2/2018                      111.00         1        through     4
                                                                                                 Trustee but has not done so, then the Trustee is
  Last Payment Received: 5/10/2021                 116.00         5        through     9         requesting that the Debtor do so and send the
  Last Disbursement Date: 5/27/2021                119.00         10       through     15        return(s) through the Trustee's portal via
                                                   149.00         16       through     60        www13documentscom. First, the Debtor has to
                                                                                                 register by clicking Register on the page and
                                                                                                 following the instructions.

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a cashier's check or money order payment not shown below, provide the Trustee with a copy of
   the front and back of the cashier's check or money order. Plan payments can be made online through www.tfsbillpay.com or
   app.courtcompass.com.
                                                                                                        Plan payments are delinquent by $32.01.
                                                                                          The total amount of plan payments received: $7,976.28
                                                                                            The amount of trustee fee taken on receipts: $516.76
                                                                                                        Amount of Undistributed Funds: $23.68
   Covers receipts posted June 1, 2019, through May 31, 2021.
          Date           Ck #          Amount            Date             Ck #       Amount                  Date             Ck #         Amount

      5/10/21            TFS           149.00           4/9/21            TFS        149.00
       3/9/21            TFS           149.00           2/9/21            TFS        149.00
      1/11/21            TFS           149.00          12/9/20            TFS        149.00
      11/9/20            TFS           149.00          10/9/20            TFS        149.00
      9/10/20            TFS           149.00          8/10/20            TFS        149.00
       7/9/20            TFS           149.00           6/9/20            TFS        149.00
      5/11/20            TFS           149.00           4/9/20            TFS        149.00
       3/9/20            TFS           149.00          2/10/20            TFS        149.00
       1/9/20            TFS           149.00          12/9/19            TFS        149.00
     11/12/19            TFS           149.00          10/9/19            TFS        149.00
      9/10/19            TFS           149.00          8/14/19            TFS        149.00
      7/22/19            TFS           149.00          6/10/19            TFS        149.00




 Disbursement information (payments to creditors) is on the next page.
        Case 2:16-bk-10071-MCW                    Doc 114 Filed 06/11/21 Entered 06/11/21 14:47:52                                      Desc
                                                   Main Document    Page 1 of 2
                                           Disbursements to Administrative Expenses / Claimants / Creditors
          The Court confirmed a Plan on 5/2/2018. The Trustee's last disbursement was on 5/27/2021 and the amount paid out on claims and debts to
          date is $7,952.60. The amount of Trustee's statutory percentage fee paid is $516.76.
Pmt Seq




                                                  Trustee                                                                                               Principal
                                                              Last
                                                 or Court              Claim    Claim     Debt                                                           Balance
                                                              Pmt                                     Principal    Interest   Interest     Total
           Creditor Name                         Claim No.             Class   Type(s)   Amount                                                         of Claim
                                                              Date                                      Paid         Rate       Paid       Paid


 13
           PRO PER                                                      L                                   0.00                0.00         0.00               0.00

 24
           BECKETT AND LEE LLP                     002       5/27/21    S        V         5,750.00    5,750.00      4.00     674.01     6,424.01               0.00
           IRS                                     005       5/27/21    S                   875.00       875.00      4.00     102.61       977.61               0.00

 25
           IRS                                     005       5/27/21    P                   194.14         34.22                0.00        34.22            159.92

 33
           LAS SENDAS COMMUNITY ASSOCIATION        001                  U                12,104.32          0.00                0.00         0.00       12,104.32
           BECKETT AND LEE LLP                     002                  U                  1,491.99         0.00                0.00         0.00           1,491.99
           BECKETT & LEE LLP                       003                  U                  5,086.44         0.00                0.00         0.00           5,086.44
           ATLAS ACQUISITIONS LLC                  004                  U                  9,961.58         0.00                0.00         0.00           9,961.58
           IRS                                     005                  U                119,956.02         0.00                0.00         0.00      119,956.02

     Explanation of disbursement codes:
    (1)      Pmt Seq. A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to creditor.
    (2)      Under Claim Number, a "#" refers to a claim that the Court has disallowed.
    (3)      Claim Class: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
    (4)      Claim Type: "A" = prepetition arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage;
             "P" = personal property;

           In re PILAT                                        Case No. 2-16-bk-10071-MCW                                                           Page 2


                 If the Trustee has an email address for the Debtor, then the Trustee sent the Annual Report by email. If the email was
                 bounced back or the Trustee has no email address for the Debtor ., the Trustee sent a paper copy to the address
                 appearing in the caption on the first page, and to any separate mailing address for the joint debtor, if the Trustee has
                 that information.




                     Case 2:16-bk-10071-MCW                  Doc 114 Filed 06/11/21 Entered 06/11/21 14:47:52                                  Desc
                                                              Main Document    Page 2 of 2
